Citation Nr: 1013447	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
burial benefits.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
November 1945.  He died in January 2004; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.  The issue before the Board 
today was remanded in January 2007 for further evidentiary 
and procedural development.  Although the Board finds that 
there was substantial compliance with its remand directives, 
additional factors have arisen which prevent the Board from 
proceeding with a decision at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has filed a claim for burial benefits for her 
husband, a wartime veteran, who died in January 2004.  The RO 
denied her claim for a plot or internment allowance and a 
burial allowance in an April 2004 letter.  Following her 
timely appeal of this issue, the RO informed the appellant in 
March 2005 that it was denying a claim for service connection 
for the cause of the Veteran's death; the appellant did not 
appeal this issue.  

Following the Board's remand in January 2007, the appellant 
submitted a number of Authorization and Consent to Release 
Information to the Department of Veterans Affairs forms (VA 
Form 21-4142), pertaining to treatment of the Veteran's lungs 
immediately prior to his death.  She also submitted written 
statements in which she asserted the Veteran's death was 
related to his smoking which began during his military 
service.  Finally, in January 2010, the appellant notified 
the RO that the various VA Form 21-4142s that she had 
submitted pertain to the previously denied claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

Under the above circumstances, it appears that the appellant 
has filed to reopen her previously denied claim of 
entitlement to service connection for the cause of the 
Veteran's death.  Such issue has not yet been considered by 
the agency of original jurisdiction (AOJ).  Unfortunately, 
the Board cannot proceed with a determination as to the 
present appeal until this issue is resolved because the 
status of a veteran's death (i.e., service-connected versus 
nonservice-connected) directly impacts the issue of 
entitlement to VA burial benefits.  See 38 U.S.C.A. § 2307 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.1600 (2009).  As 
such, a remand is once again necessary.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide her 
all appropriate Veterans Claims Assistance 
Act notice relating to her application to 
reopen the claim of service connection for 
the cause of the veteran's death.  After 
affording the appellant a reasonable 
period of time in which to respond, the 
AOJ should adjudicate this issue.  A 
separate rating action should be issued 
and the appellant should be informed that 
this new rating action, if unfavorable, 
will not be before the Board unless it is 
appealed by the appellant to the Board.  

2.  After completing the above, and any 
additional necessary development, the AOJ 
should readjudicate the issue of 
entitlement to payment of VA burial 
benefits.  If the disposition remains 
unfavorable, the AOJ should furnish the 
appellant a supplemental statement of the 
case and afford the applicable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


